Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
IDS received 12/30/2021 has been entered.
Priority
This application has PRO 62/883,578 (filed 8/6/2019). 

Election
Applicant's election without traverse of Group I, claims 1-13 in the reply filed on 11/1/2022 is acknowledged. 
Claims 14-18 are withdrawn from further consideration because they drawn to non-elected inventions.
Claims 1-13 are presented for examination on the merits.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification fails to provide proper antecedent basis for “labeled EGC” in claim 1. “labeled EGC” is not defined in the instant specification and it is not clear how EGC is labeled. Therefore, no support can be found for the claimed “labeled EGC”. Please point out where the support is if applicants believe there is proper antecedent in the specification.

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP 608.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  a labeling step to obtain “a labeled neutrophil” and “a labeled EGC” because claim 1 (including its dependent claims) recite the limitation "a labeled neutrophil" in line 8 and “a labeled EGC” in line 9. 
The metes and bounds of claims 1-2 (including their dependent claims) are rendered vague and indefinite because claim 1 recites steps a), b) and c), however, claim 2 also recites steps a), b) and c), that is different from claim 1, thus it is not clear what steps a)-c) are in claim 1. For example, in claim 1 step “a) performing…” but in claim 2 step a) also include “generating an interface…”. It is not clear the relationship between steps a)-c) of claim 1 with steps a)-c) of claim 2 and it is not clear what claim 2 is trying to further define the limitations of claim 1. Clarification is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. An analysis with respect to the claims as a whole reveals that the claims recite abstract ides that do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See MPEP706.03(a).II and MPEP2106.
The existing two-step analysis of subject-matter eligibility under 35 U.S.C. § 101 includes: (Step 1) must be directed to one of the four statutory categories recited in §101; (Step 2A) whether the claim is directed to judicial exceptions (i.e., a law of nature, natural phenomenon, or natural product); and (Step 2B) whether the claim as a whole recites something that amounts to significantly more than the judicial exception. In this case, the claims are directed to a natural phenomenon. Therefore, they must each be considered to determine whether, given their broadest reasonable interpretation, they amount to significantly more than the judicial exception (natural phenomenon). 
Regarding Step 1 (Yes), all of the claims are drawn to a process under 35 U.S.C. § 101. 
Regarding Step 2A (Prong one, Yes), for independent claim1 the judicial exception (JE) is an abstract idea (reflect law of nature) of analyzing data from blood sample including the JE elements of “analyzing…” each of which including all recitation within the listed element, in at least some embodiments within a broadest reasonable interpretation, involves only manipulation of data, which is analogous to an abstract idea in the form of at least a mental process, at least equivalent to a computer-implemented process, including obtaining/comparing/displaying/ reporting intangible data. Does the claim recite additional elements that integrate the judicial exception into a practical application: (Prong two, No), because the abstract idea (need not be a single equation, relationship or principle) in the recited steps are recited at a high level of generality and fails to meaningfully limit the claim, it does not require any particular application of the recited step, accordingly these limitations do not integrate the recited judicial exception into a practical application and the claim is therefore directed to the judicial exception (Step 2A: Yes). 
Regarding Step 2B, the claimed method as a whole does not amounts to significantly more than the recited exception. The recited data generating, obtaining and reporting steps are at most routine and conventional (see art rejections below) which requires no particular application, providing no inventive concept. The claims are not eligible. 
Regarding claim 1, as a whole, no claim limitations transform the claim into patent eligible subject matter.
Regarding claims 2-13 add elements which are also part of the identified JEs for the same reasons described above for claim 1 and therefore do not provide something significantly more necessary to satisfy 101. In each of these abstract idea elements, the limitations apply to data processing. Furthermore, any additional elements in the dependent claims are conventional elements of a laboratory or computing environment, conventional data gathering elements or conventional post-processing elements, which are understood to be well-know and routine. Thus, none of the dependent claim elements provides the something significantly more than the identified JE(s) necessary to satisfy 101.
Thus the claims do not amount to significantly more that abstract idea/natural phenomenon, therefore is not eligible under 101. Additional limitations are needed to integrates the claims to a patent-eligible practical application. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-2 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (Pediatric Research, 1991, 30(4):355-361).
Smith teaches for claims 1-2, a method comprising a) performing a first test analyzing white blood cells (leukocyte, page 356, left column, 5th full paragraph, line 8++) in a first body fluid sample: adult specimen (page 356, left column, 5th full paragraph, line 3++), a second test analyzing white blood cells in a second body fluid sample: neonatal specimen (page 356, left column, 5th full paragraph, line 4++); b) differentiating EGCs/granulocytes from other cells types (page 356, left column, 5th full paragraph, line 20++, “granulocyte suspensions”, page 356, right column, line 10++); and c) generating an interface reporting results (page 357, Fig. 1) of the first test and second test comprises: i) a labeled neutrophil count (page 357, Fig. 1) and ii) a labeled EGC count: granulocytes (page 357, Fig. 1B, 1F). 
For claim 12, the reference teaches the first test is performed pursuant to a test order in the FACScan Research Software (page 357, left column, 1st full paragraph, line 3++) which inherently generating interface reporting results/nonce parameter.

Claims 1-2 and 5-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujimoto (Cytometry, 2000, 42:371-378).
Fujimoto teaches for claims 1-2, a method comprising a) performing a first test analyzing white blood cells (page 372, right column, 2nd full paragraph, line 4++) in a first body fluid sample: healthy adult volunteers (page 372, right column, 1st full paragraph, line 3++), a second test analyzing white blood cells in a second body fluid sample: patient samples (page 372, right column, 1st full paragraph, line 4++); b) differentiating EGCs/immature granulocytes (IG) from other cells types (IG, page 373, Fig. 1); and c) generating an interface reporting results (page 373, Fig. 1) of the first test and second test comprises: i) a labeled neutrophil count (page 737, Fig. 1, CD16+/CD11b+) and ii) a labeled EGC count: immature granulocytes (page 373, Fig. 1A). 
For claims 5-9, the reference teaches the labeled neutrophil count comprises counts for a plurality of subpopulations of neutrophils comprises EGC/IG and mature neutrophils (page 373, Fig. 1C, page 373, left column, line 1++) and band cells in the mature, segmented neutrophil population (page 373, right column, line 6++, page 375, Fig. 3, page 377, left column, 1st full paragraph, line 2++).
For claims 10-11, the reference teaches IG identification by hematology analyzers (page 371, abstract, last line) which can be programmed to accomplish the intended use limitations (use of functional languages) in claims 10-11 because “analyzer configured to…” is not claimed/defined to be distinct from the analyzer taught by cited art.
For claim 12, the reference teaches the first test is performed pursuant to a test order in the CellQuest software (page 372, right column, 6th full paragraph, line 2++) which inherently generating interface reporting results/nonce parameter.
For claim 13, the reference teaches the parameter specified by the test order is EGC/IG count (page 376, Table 1, Flow cytometry); and the nonce parameter is mature neutrophil count (page 373, left column, line 1++, Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 1-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over the combination of Smith and Fujimoto.
Smith/Fujimoto teach what above as applied.
Smith/Fujimoto does not explicitly teach first test is performed using a first analyzer and the second test is performed using a second analyzer as claimed in claim 3, the first test is a five part differential and the second test is a six part differential as recited in claim 4. However, Fujimoto teaches use of hematology analyzer (page 372, abstract, last lime) and 4-part differential detects and enumerated four major subtype of white blood cells: granulocytes, monocytes, lymphocytes and basophils and that the granulocytes population can be further gated: mature neutrophils, eosinophils IG (page 372, right column, 6th full paragraph, line 6++). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to use two analyzers to perform two tests and optimize part differential in each test.  
A person of ordinary skill in the art would have been motivated at the time of the invention was made to make the modification because all the cited references teach blood sample analysis and Fujimoto teaches use of hematology analyzer (page 372, abstract, last lime) and 4-part differential detects and enumerated four major subtype of white blood cells: granulocytes, monocytes, lymphocytes and basophils and that the granulocytes population can be further gated: mature neutrophils, eosinophils IG (page 372, right column, 6th full paragraph, line 6++). In addition, it would have been obvious to optimize the number of analyzer used and the selection of five part differential for the first test and six part differential for the second test with expected success of sensitivity/accurate EGC differentiation.
An ordinary skilled artisan would have reasonable expectation of success of achieving such modifications because all of the cited references teach the various steps of the claimed method including choice of analyzer number and five/six part differential, etc. is routine and known in the art.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claims 1 and 4 of PN9658215. Although the conflicting claims are not identical, they are not patentably distinct from each other, because both are directed to a method of counting early granulated cell in white blood cells, wherein the instant application also direct to counting of neutrophil, therefore the method of instant application is rendered obvious of the patent.

Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claims 1 and 8 of PN 10222320. Although the conflicting claims are not identical, they are not patentably distinct from each other, because both are directed to a method of counting early granulated cell in white blood cells, wherein the instant application also direct to counting of neutrophil, therefore the method of instant application is rendered obvious of the patent.

Conclusion
No claim is allowed. 
Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila G Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653